Citation Nr: 1217856	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-18 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953, and from December 1955 to August 1974.  He received the Vietnam Service Medal, among other awards and decorations.  He died in June 1992.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran served in Vietnam, and is presumed to have been exposed to herbicides.

2.  Service connection was not established for any disability during the Veteran's lifetime.

3.  The Veteran died in June 1992; his death certificate shows that the immediate cause of his death was cardiorespiratory arrest due to, or as a consequence of, metastatic carcinoma of the gall bladder.

4.  The evidence does not establish that chronic cardiorespiratory or gall bladder disability (including cancer) had their onset in service, became manifest to a compensable degree during the one-year period following the Veteran's discharge from service, or were otherwise attributable to an in-service disease, injury, or event, to include in-service exposure to herbicides; nor does the evidence show that the Veteran was ever diagnosed with ischemic heart disease.


CONCLUSION OF LAW

The criteria for an award of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish that the Veteran's death was related to service, as due to exposure to herbicides.  In a May 2012 submission, her representative advanced argument to the effect that the Veteran's death could be service connected on a direct basis, as related to an in-service clinical impression of cholelithiasis (i.e., gallstones).

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of a veteran's death, the VCAA notice provided the claimant must generally include, among other things: (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that the RO sent the appellant a VCAA notice letter in October 2008.  That letter informed the appellant of the information and evidence generally required to substantiate a claim for service connection for the cause of a veteran's death (i.e., evidence that the conditions causing or contributing to the Veteran's death were related to service), and of her and VA's respective duties for obtaining the information and evidence.  The Board notes that the letter did not contain a statement of the conditions, if any, for which the Veteran was service connected at the time of his death.  However, the Veteran had not established service connection for any disability during his lifetime.  Moreover, the appellant and her representative were provided a rating decision and statement of the case setting out the applicable law, summarizing the evidence, and discussing VA's reasons for denying her claim.  Specifically, the rating decision and statement of the case noted that the Veteran's service treatment records were negative for carcinoma of the gall bladder, that the evidence did not establish that he had been diagnosed with carcinoma of the gall bladder during the one-year period following his separation from service, that carcinoma of the gall bladder is not a disability which is presumed to be due to exposure to herbicides, and that the evidence did not otherwise establish that the Veteran's carcinoma of the gall bladder was related to service.

In light of the foregoing, the Board finds that any defects in notice have been cured by the appellant's actual and/or constructive knowledge of the information and evidence necessary to substantiate her claim.  See, e.g., Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (noting that the purpose of the VCAA notice requirement is not frustrated if, for example, the claimant has actual knowledge of what is needed or a reasonable person could be expected to understand what is needed).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, records from Buchanan General Hospital, and the Veteran's death certificate.

The Board acknowledges that no VA medical opinion has been procured with respect to the relationship between the Veteran's death and service.  However, as discussed in further detail below, the record contains no evidence to show that the Veteran suffered from chronic cardiopulmonary or gall bladder disability (or cancer) during service, and nothing to suggest-apart from the appellant's unqualified lay assertions-that the Veteran's death might be otherwise attributable to service, to include in-service exposure to herbicides.  Under the circumstances, no reasonable possibility exists that obtaining a VA medical opinion would aid in substantiating the appellant's claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and made aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by submitting evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and did so.  Moreover, as the Board concludes below that the preponderance of the evidence is against the appellant's claim, any question as to the appropriate effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Id. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.; see also 38 C.F.R. § 3.313(a); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).    

If a veteran is not shown to have been exposed to an herbicide agent during active military, naval, or air service, and such exposure cannot be presumed under 38 C.F.R. § 3.307(a)(6), service connection for certain chronic disorders, such as malignant tumors and cardiovascular-renal disease, may nevertheless be established under the provisions of 38 C.F.R. §§ 3.307(a)(1)-(3) and 3.309(a).  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2011).  Under those provisions, if a veteran serves for 90 days or more after December 31, 1946, and a malignant tumor or cardiovascular-renal disease becomes manifest to a degree of 10 percent or more during the one-year period following his separation from service, service connection for the condition will ordinarily be presumed.  But see 38 C.F.R. § 3.307(d) (2011) (indicating that the presumption is rebuttable).

Alternatively, if a veteran is unable to establish service connection under any of the presumptive provisions set out in 38 C.F.R. §§ 3.307 and 3.309, service connection may be established on a "direct" basis by submitting proof that the disease was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, in order to prove "direct" service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312(a) (2011).  A service-connected disability is considered the "principal" (primary) cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  Id. § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the present case, the record shows that the Veteran served on active duty in the U.S. Army from February 1951 to February 1953, and from December 1955 to August 1974.  In December 1957, he was placed on medical observation after complaining of epigastric pain.  The possibility of cholelithiasis (i.e., gallstones) was initially entertained.  However, that diagnosis was ruled out during the course of his hospitalization which included, among other things, a cholecystogram that was negative.  The final diagnostic impression was that he had gastritis.

The Veteran later served in Vietnam.  An impression of peptic ulcer disease was recorded in October 1973, as well as a possible kidney condition, but the service treatment records subsequent to the December 1957 hospitalization are entirely devoid of any complaints, treatment, or diagnoses of relative to a chronic cardiorespiratory or gall bladder disability.

Records from Buchanan General Hospital, dated in November 1991, show that the Veteran was found to have a primary carcinoma of the gall bladder.  His death certificate shows that he died in June 1992 of cardiorespiratory arrest due to, or as a consequence of, metastatic carcinoma of the gall bladder.

In light of the foregoing, it is clear that the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) cannot be relied upon by the appellant to establish service connection for the cause of the Veteran's death.  Simply put, metastatic carcinoma of the gall bladder is not included in the list of diseases that VA has determined to be associated with exposure to herbicides.  Moreover, although ischemic heart disease is included in the list, the record does reflect that the Veteran was ever diagnosed with that disorder.  In any event, it appears clear from his death certificate that the cardiorespiratory arrest that caused the Veteran's death was due to carcinoma of the gall bladder, and not ischemic heart disease.

Nor does the Board find a basis for granting service connection for the cause of the Veteran's death on any other theory.  The Veteran's service treatment records contain nothing to suggest that he suffered from chronic cardiopulmonary or gall bladder disability (or cancer) during service.  As noted above, although the possibility of cholelithiasis (i.e., gallstones) was initially entertained during a period of hospitalization in December 1957, that diagnosis was ruled out, and the subsequently dated service treatment records are entirely devoid of any complaints, treatment, or diagnoses relative to a chronic cardiorespiratory or gall bladder disability.  In addition, none of the competent and probative evidence suggests that cardiopulmonary disability or metastatic lung cancer were manifested to a compensable degree during the one-year period following his discharge from service, or are otherwise attributable to an injury, disease, or event during the Veteran's period of active military duty, to include in-service exposure to herbicides.

The Board acknowledges the appellant's belief that the Veteran's death can be attributed to his exposure to herbicides in service.  However, the appellant, as a lay person, is not competent to opine as to the relationship between the disabilities in question and the Veteran's service, to include in-service exposure to herbicides.  Such matters, which require medical knowledge, must be addressed by a person qualified by knowledge, skill, experience, training, or education to render medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant is not shown to have the requisite qualifications.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


